        Case 2:18-cr-00422-SMB Document 826 Filed 12/23/19 Page 1 of 18



 1 Gary S. Lincenberg (admitted pro hac vice)
      glincenberg@birdmarella.com
 2 Ariel A. Neuman (admitted pro hac vice)
      aneuman@birdmarella.com
 3 Gopi K. Panchapakesan (admitted pro hac vice)
      gpanchapakesan@birdmarella.com
 4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 5 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 6 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 7
   Attorneys for Defendant John Brunst
 8
   Thomas H. Bienert, Jr. (admitted pro hac vice)
 9    tbienert@bmkattorneys.com
   Whitney Z. Bernstein (admitted pro hac vice)
10    wbernstein@bmkattorneys.com
   BIENERT KATZMAN, PLC
11 903 Calle Amanecer, Suite 350
   San Clemente, CA 92673
12 Telephone: (949) 369-3700
   Facsimile: (949) 369-3701
13
   Attorneys for Defendant James Larkin
14
   [Additional counsel listed on next page]
15
16                           IN THE UNITED STATES DISTRICT COURT
17                                  FOR THE DISTRICT OF ARIZONA
18
19 United States of America,                         CASE NO. 2:18-cr-00422-004-PHX-SMB
20                     Plaintiff,                    DEFENDANTS’ JOINT REPLY IN
                                                     SUPPORT OF MOTION TO DISMISS
21               vs.                                 INDICTMENT BASED ON GRAND
                                                     JURY ABUSE, OR, IN THE
22 Michael Lacey, et al.,                            ALTERNATIVE, FOR DISCLOSURE
                                                     OF GRAND JURY TRANSCRIPTS
23                     Defendants.                   [780]
24                                                   ORAL ARGUMENT REQUESTED
25                                                   Assigned to Hon. Susan M. Brnovich,
                                                     Courtroom 506
26
27
28
     3623287.2
                         DEFENDANTS’ JOINT REPLY IN SUPPORT OF MOTION TO DISMISS
                              INDICTMENT BASED ON GRAND JURY ABUSE [780]
        Case 2:18-cr-00422-SMB Document 826 Filed 12/23/19 Page 2 of 18



 1 Paul J. Cambria, Jr. (admitted pro hac vice)
      pcambria@lglaw.com
 2 Erin McCampbell (admitted pro hac vice)
      emccampbell@lglaw.com
 3 LIPSITZ GREEN SCIME CAMBRIA LLP
   42 Delaware Avenue, Suite 120
 4 Buffalo, New York 14202
   Telephone: (716) 849-1333
 5 Facsimile: (716) 855-1580
 6 Attorneys for Defendant Michael Lacey
 7
   Bruce Feder (AZ Bar No. 004832)
 8   bf@federlawpa.com
   FEDER LAW OFFICE, P.A.
 9 2930 E. Camelback Road, Suite 160
   Phoenix, Arizona 85016
10 Telephone: (602) 257-0135
11 Attorney for Defendant Scott Spear
12
13 David Eisenberg (AZ Bar No. 017218)
      david@deisenbergplc.com
14
   DAVID EISENBERG PLC
15 3550 N. Central Ave., Suite 1155
   Phoenix, Arizona 85012
16 Telephone: (602) 237-5076
17 Facsimile: (602) 314-6273
18 Attorney for Defendant Andrew Padilla
19
20 Joy Malby Bertrand (AZ Bar No. 024181)
      joy.bertrand@gmail.com
21 JOY BERTRAND ESQ LLC
22 P.O. Box 2734
   Scottsdale, Arizona 85252
23 Telephone: (602)374-5321
   Facsimile: (480)361-4694
24
25 Attorney for Defendant Joye Vaught
26
27
28
     3623287.2
                   DEFENDANTS’ JOINT REPLY IN SUPPORT OF MOTION TO DISMISS
                        INDICTMENT BASED ON GRAND JURY ABUSE [780]
          Case 2:18-cr-00422-SMB Document 826 Filed 12/23/19 Page 3 of 18



 1                                                  TABLE OF CONTENTS
                                                                                                                                 Page
 2
     I.          INTRODUCTION ...................................................................................................... 1
 3
     II.         ARGUMENT.............................................................................................................. 2
 4
                 A.       The Government’s Presentation of Prejudicial and Unneeded
 5                        Allegations of Child Sex Trafficking Served No Purpose Other Than
                          Calculated Prejudice and Warrants Dismissal of the Indictment. ................... 2
 6
                 B.       The Government’s Gross Misrepresentation of Key Evidence Also
 7                        Requires Dismissal of the Indictment. ............................................................ 5
 8               C.       The Government’s Assertion That It Was Not Obligated to Present
                          Exculpatory Evidence Is Non-Responsive. ..................................................... 8
 9
                 D.       The Likely Inaccurate Legal Instructions to the Grand Jury Provide
10                        Further Reason to Dismiss the Indictment. ..................................................... 9
11               E.       In the Alternative, Disclosure of the Grand Jury Transcripts Is
                          Warranted Given the Government’s Abuse of the Grand Jury Process. ......... 9
12
     III.        CONCLUSION ........................................................................................................ 10
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3623287.2
                                                                       i
                             DEFENDANTS’ JOINT REPLY IN SUPPORT OF MOTION TO DISMISS
                                  INDICTMENT BASED ON GRAND JURY ABUSE [780]
         Case 2:18-cr-00422-SMB Document 826 Filed 12/23/19 Page 4 of 18



 1
                                                TABLE OF AUTHORITIES
 2
                                                                                                                          Page(s)
 3
 4 Cases
 5 United States v. Aguilar,
      831 F. Supp. 2d 1180 (C.D. Cal. 2011) ......................................................................... 8
 6
   United States v. Arcoren,
 7    1999 WL 638244 (D.S.D. July 27, 1999) ...................................................................... 8
 8
   United States v. Belton,
 9    2015 WL 1815273 (N.D. Cal. Apr. 21, 2015) ............................................................. 10
10 Douglas Oil Co. of California v. Petrol Stops Nw.,
     441 U.S. 211 (1979) ....................................................................................................... 9
11
12 United States v. Fuentes,
      2008 WL 2557949 (E.D. Cal. June 24, 2008).............................................................. 10
13
   United States v. Hogan,
14    712 F.2d 757 (2d Cir. 1983) ........................................................................................... 2
15
   United States v. Lame,
16    716 F.2d 515 (8th Cir. 1983).......................................................................................... 8
17 Lee v. Illinois,
      476 U.S. 530 (1986) ....................................................................................................... 6
18
19 United States v. Lunstedt,
      997 F.2d 665 (9th Cir. 1993)...................................................................................... 3, 4
20
   Martinez-Rodriguez v. Guevara,
21    597 F.3d 414 (1st Cir. 2010) .......................................................................................... 8
22
   United States v. Navarro,
23    608 F.3d 529 (9th Cir. 2010).......................................................................................... 8
24 United States v. Samango,
      607 F.2d 877 (9th Cir. 1979).............................................................................. 2, 4, 5, 8
25
26 United States v. Vera,
      893 F.3d 689 (9th Cir. 2018).......................................................................................... 6
27
28
      3623287.2
                                                                    ii
                            DEFENDANTS’ JOINT REPLY IN SUPPORT OF MOTION TO DISMISS
                                 INDICTMENT BASED ON GRAND JURY ABUSE [780]
        Case 2:18-cr-00422-SMB Document 826 Filed 12/23/19 Page 5 of 18



 1 Statutes
 2 18 U.S.C. § 1591.................................................................................................................. 2
 3 18 U.S.C. § 1622.................................................................................................................. 6
 4
   Other Authorities
 5
   U.S. Const. amend. I ............................................................................................................ 9
 6
   U.S. Const. amend. IV ......................................................................................................... 8
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3623287.2
                                                                     iii
                            DEFENDANTS’ JOINT REPLY IN SUPPORT OF MOTION TO DISMISS
                                 INDICTMENT BASED ON GRAND JURY ABUSE [780]
        Case 2:18-cr-00422-SMB Document 826 Filed 12/23/19 Page 6 of 18



 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2 I.       INTRODUCTION
 3          The government’s Response does not dispute the heart of Defendants’ Motion to
 4 Dismiss: the government (1) presented to the grand jury purported “evidence” of
 5 uncharged crimes, including child sex trafficking, that likely overwhelmed the grand jury’s
 6 rational consideration of the evidence related to the charged offenses, and (2) misled the
 7 grand jury by misrepresenting the content of numerous documents cited in the Indictment.
 8 Collectively, the government’s misconduct leaves grave doubt as to whether Defendants
 9 were indicted based on probable cause, which means dismissal is appropriate.
10          The government’s response to the Motion is to deflect. The government spends
11 pages claiming that theological seminaries, anti-trafficking organizations, and civil
12 litigants have lobbed accusations of child sex trafficking and other crimes not charged here
13 against Backpage, as if that were evidence of anything relevant to this case (or evidence of
14 anything at all). The government then, despite failing to confront virtually any of its
15 misrepresentations of key evidence, boldly asserts that Defendants’ “quibbles” with the
16 blatantly false allegations “are not the stuff of grand jury ‘abuse.’” Dkt. 812 (“Response”)
17 at 12. Yet even the cases the government cites demonstrate that false allegations of the
18 sort found in the Indictment are precisely the definition of grand jury abuse. Indeed, this
19 Court relied upon these same exact misrepresentations—which were at the core of the
20 government’s presentation to the grand jury—in denying Defendants’ first motion to
21 dismiss. Dkt. 793. There is no possible justification, and none offered by the government
22 in its Response, for the government’s wholly improper conduct in front of the grand jury.
23 As such, dismissal of the Indictment is warranted.
24          Alternatively, Defendants are entitled to the grand jury transcripts. The government
25 does not explain why the presumption of secrecy still applies in a case that has been
26 charged, particularly where the government admits that the only witnesses to testify before
27 the grand jury were law enforcement witnesses who will not testify at trial. Further, unlike
28 in the cases relied upon by the government, Defendants are not merely speculating about
   3623287.2
                                                1
                     DEFENDANTS’ JOINT REPLY IN SUPPORT OF MOTION TO DISMISS
                          INDICTMENT BASED ON GRAND JURY ABUSE [780]
         Case 2:18-cr-00422-SMB Document 826 Filed 12/23/19 Page 7 of 18



 1 what transpired in front of the grand jury. The misleading and highly prejudicial
 2 indictment that was presented to the grand jury alone warrants disclosure of the transcripts.
 3 II.       ARGUMENT
 4           A.    The Government’s Presentation of Prejudicial and Unneeded
 5                 Allegations of Child Sex Trafficking Served No Purpose Other Than
 6                 Calculated Prejudice and Warrants Dismissal of the Indictment.
 7           Just as in the Indictment, the government spends pages and pages of its Response
 8 recounting supposed “evidence” of Defendants’ alleged facilitation of child sex
 9 trafficking—accusations lobbed by religious organizations, civil litigants, law
10 enforcement, and others—without ever addressing the most critical fact: Defendants are
11 not charged with engaging in or facilitating child sex trafficking. Those charges
12 certainly were available if sufficient evidence existed. See, e.g., 18 U.S.C. § 1591
13 (criminalizing knowingly advertising or profiting from the participation in a venture
14 engaged in the advertisement of commercial sex acts by a minor). But given that those
15 crimes were not charged, such scurrilous allegations were not “needed to get an
16 indictment,” “served no other purpose than calculated prejudice,” and were “totally
17 irrelevant and extremely prejudicial.” United States v. Samango, 607 F.2d 877, 883 (9th
18 Cir. 1979) (affirming dismissal of indictment for grand jury abuse); see also United States
19 v. Hogan, 712 F.2d 757, 761 (2d Cir. 1983) (reversing convictions where, inter alia,
20 prosecutor told grand jury about other crimes of which the defendant was suspected but
21 which were not under investigation by the grand jury, and for which the defendant had
22 never been charged, because of how it prejudiced the grand jury deliberations).
23           The impropriety of the government’s conduct is especially evident here, where a)
24 the government does not (and cannot) dispute that its star cooperator gave statements
25 contradicting these allegations to the government1; and b) all indications are that the grand
26
     1
        See Response at 11, not disputing Defendants’ characterization of Carl Ferrer’s
27 statements on this topic, while taking issue with certain other evidence cited in the Motion.
28 As discussed below, the problem is not the failure of the government to present this
   3623287.2
                                                 2
                     DEFENDANTS’ JOINT REPLY IN SUPPORT OF MOTION TO DISMISS
                          INDICTMENT BASED ON GRAND JURY ABUSE [780]
         Case 2:18-cr-00422-SMB Document 826 Filed 12/23/19 Page 8 of 18



 1 jury was not even investigating the potential of charging Defendants with child sex
 2 trafficking. Rather, the government states that “only two law enforcement witnesses
 3 provided testimony” to the grand jury. Response at 15. The use of such summary
 4 witnesses suggests that the grand jury was presented with a fully-drafted indictment for
 5 consideration—which did not include child sex trafficking—rather than being
 6 a “traditional” investigatory grand jury that was considering a variety of charges, only
 7 some of which were ultimately filed.2 Indeed, the government could have presented its
 8 case to the grand jury without raising the explosive allegations of child sex trafficking; it
 9 does not contend that it had a legitimate need to present those allegations to properly
10 present its Travel Act and money laundering charges.
11           Rather, the government tries to justify its conduct by claiming the prejudicial
12 allegations were “intertwined evidence” that cannot be segregated “from the evidence to be
13 presented at trial.” See, e.g., Response at 4-5. This argument fails for several reasons.
14           First, the case from which the government draws this standard and makes this
15 misguided point has nothing to do with grand jury abuse. It merely stands for the
16 unremarkable proposition that courts must avoid deciding factual issues that are
17 “intertwined” with issues to be decided at trial on a motion to dismiss. United States v.
18 Lunstedt, 997 F.2d 665, 667 (9th Cir. 1993) (court appropriately did not grant motion to
19 dismiss which would have required factual finding as to an element of the offense, i.e.,
20 whether a certain notice was posted at a particular location).
21           Second, Defendants’ Motion does not require the Court to determine any factual
22 issues that will be within the petit jury’s province. The question of whether the
23 government’s presentation to the grand jury was replete with “totally irrelevant and
24
     exculpatory evidence, but its decision to present irrelevant and highly prejudicial
25
     allegations in the face of such contradictory evidence.
26   2
        Of course, only if the grand jury transcripts are released can we know for sure. But this
27 does not appear to be the traditional grand jury investigation which must run down every
   available clue and all witnesses to complete a full investigation of every crime that could
28 potentially be charged.
   3623287.2
                                                   3
                      DEFENDANTS’ JOINT REPLY IN SUPPORT OF MOTION TO DISMISS
                           INDICTMENT BASED ON GRAND JURY ABUSE [780]
         Case 2:18-cr-00422-SMB Document 826 Filed 12/23/19 Page 9 of 18



 1 extremely prejudicial” allegations not “needed to get an indictment” and “serv[ing] no
 2 other purpose than calculated prejudice,” Samango, 607 F.2d 877 at 883, is a question for
 3 the Court to resolve now. Further, the issue is “‘entirely segregable’ from the evidence to
 4 be presented at trial.” Lunstedt, 997 F.2d at 667. Given that there are no child sex
 5 trafficking charges in this case, the petit jury should never be asked to even consider these
 6 allegations. The only purpose for putting those allegations in front of the grand jury, the
 7 Court, and ultimately (if permitted) the petit jury is “calculated prejudice” to Defendants.
 8 Likewise, the Court can determine now that the government misled the grand jury by
 9 seriously mischaracterizing documents referenced in the Indictment without invading the
10 province of the petit jury.
11           Third, the government fails to explain how allegations that Defendants knew
12 Backpage.com was “repeatedly notified” that some ads posted by users related to sex with
13 minors (Response at 1-3, 6-9) are “intertwined” with allegations of “facilitating
14 prostitution” (as charged in Counts 1-51) or money laundering (as charged in Counts 52-
15 100). Other websites, like, for example, Facebook.com,3 Snapchat.com,4 and
16 Instagram.com5 have also been so notified. Just like the allegations repeated in the
17 Response by the government about Backpage.com, and despite those companies’ efforts to
18 eliminate child sex trafficking from their websites, “there is still rampant grooming for
19
20   3
       See https://chronicleofsocialchange.org/child-welfare-2/protectchildrenbydefault-
21 campaign-pressures-facebook-to-change-default-settings-to-protect-children/36369;
   https://www.engadget.com/2018/10/03/facebook-lawsuit-enabling-human-trafficking/ (the
22 government references this suit in the Response at 8 and Exh. C with respect to Backpage,
   but does not mention that Facebook.com was also “notified” that its website was used in
23
   connection with the trafficking of the same alleged victims).
24 4 See https://endsexualexploitation.org/articles/how-snapchat-was-used-to-groom-and-
25 sell-a-17-year-old-sex-trafficking-victim/; https://www.thedailybeast.com/dad-saves-
   daughter-from-snapchat-sex-traffickers
26 5
        See https://www.telegraph.co.uk/technology/2019/11/30/sex-trafficked-social-media-
27 children-sold-snapchat-instagram/;  https://endsexualexploitation.org/articles/how-
   instagram-can-stop-sexual-grooming-abuse-and-trafficking-on-its-app/
28
   3623287.2
                                                  4
                     DEFENDANTS’ JOINT REPLY IN SUPPORT OF MOTION TO DISMISS
                          INDICTMENT BASED ON GRAND JURY ABUSE [780]
         Case 2:18-cr-00422-SMB Document 826 Filed 12/23/19 Page 10 of 18



 1 sexual abuse, sex trafficking, and child pornography happening on Instagram”6 and the
 2 other sites. Those websites know this and yet do not shut down, just like Backpage did not
 3 shut down. Yet none of them have been charged with violations of the Travel Act or
 4 money laundering crimes. That is because such “notice” is not evidence that the websites
 5 (or their owners) committed crimes which require a showing of specific intent. That child
 6 sex trafficking happens is terrible and horrifying, but receiving and acknowledging such
 7 notice—as the government goes on at length to note that Backpage.com did—is a fact of
 8 operating an internet site hosting content posted by third parties, not evidence of a crime
 9 by the website or its owners, and certainly not evidence of any of the crimes charged here.
10           Here, instead, in the course of its other allegations that Defendants broke different
11 laws, the government gratuitously, prejudicially, and repeatedly told the grand jury (just as
12 it tries to tell this Court) that Defendants engaged in child sex trafficking.7 Unless the
13 government had charged such crimes, presenting these explosive allegations to the grand
14 jury despite them being contradicted by a key witness, not being “needed to get an
15 indictment,” and “serv[ing] no other purpose than calculated prejudice” warrants dismissal
16 of the indictment for grand jury abuse. Samango, 607 F.2d 877 at 883.
17           B.     The Government’s Gross Misrepresentation of Key Evidence Also
18                  Requires Dismissal of the Indictment.
19           Defendants laid out numerous, detailed examples of the government misleading the
20 grand jury by misrepresenting key evidence in the Indictment, and thus in its presentation
21 of evidence to the grand jury. Motion at 8-11. The government’s Response addresses
22 virtually none of them and, where it does, effectively concedes the misrepresentations
23 while contending they do not matter. Response at 9-12. That is, the government does not
24
     6
        See https://endsexualexploitation.org/articles/how-instagram-can-stop-sexual-
25
     grooming-abuse-and-trafficking-on-its-app/
26   7
        It is clear from the Response and the Indictment that the government’s strategy in front
27 of the grand jury was to lob accusations of bad acts—including murder and rape—for
   which Defendants are not charged and for which they could not possibly be criminally
28 liable. Response at 3, 9, 12; Indictment at ¶¶ 150, 164, 167, 173, 175.
   3623287.2
                                                  5
                      DEFENDANTS’ JOINT REPLY IN SUPPORT OF MOTION TO DISMISS
                           INDICTMENT BASED ON GRAND JURY ABUSE [780]
         Case 2:18-cr-00422-SMB Document 826 Filed 12/23/19 Page 11 of 18



 1 respond to—and thus does not dispute—the Motion’s documentation of the
 2 misrepresentations noted in paragraphs 29-32, 112,114, 149, 183, and 187-192 of the
 3 Indictment. In other words, the government effectively concedes at least 14 critical
 4 misrepresentations of evidence in the indictment. And it does not claim that those 14
 5 misrepresentations were the result of innocent mistake, rather than a calculated effort to
 6 mislead.8 It only purports to respond to two.
 7           With respect to the first, the government’s response to the misrepresentations
 8 regarding the so-called “Dallas Plan” and Mr. Brunst’s and other’s knowledge of the
 9 alleged details of the plan—set forth in in the Motion at 9, discussing SI ¶ 36—is not to
10 dispute the misrepresentations identified in the Motion. See Response at 12. Rather, the
11 government cites a plea agreement, obtained after the original indictment was returned,
12 that does not even mention the “Dallas Plan” and does not mention Mr. Brunst’s (or any
13 other remaining Defendant’s) knowledge or intent with regard to the “Dallas Plan.”9 In
14 effect, the government’s response is to ignore its misrepresentations.
15           And with respect to the second, the government does not dispute that it dramatically
16 misquoted an email from Mr. Padilla in paragraph 81 of the Indictment. As reflected in the
17 Indictment presented to the grand jury, the government told the grand jury the email was
18 an admission that Backpage stripped sex for money language from ads and then allowed
19 those ads to run—when the email unequivocally stated that “sex act for money ads are
20 deleted” in their entirety. Motion, Exh. 8. The government similarly misled the grand jury
21
22   8
        This potentially means that a violation of 18 U.S.C. § 1622 (subornation of perjury)
23 occurred before this grand jury.
   9
        The plea agreement is anyway not reliable evidence. The Supreme Court has
24
   admonished that accomplices’ confessions and arrest statements are “presumptively
25 unreliable,” “presumptively suspect,” and “less credible than ordinary hearsay.” Lee v.
   Illinois, 476 U.S. 530, 541 (1986) (internal quotation marks, citation omitted); see also
26 United States v. Vera, 893 F.3d 689, 692-93 (9th Cir. 2018) (citing the Supreme Court’s
27 “time-honored teaching” that “a codefendants’ confession inculpating the accused is
   inherently unreliable,” the Court recognized that a “defendant signing a plea agreement
28 may adopt facts that the government wants to hear in exchange for some benefit”).
   3623287.2
                                                   6
                      DEFENDANTS’ JOINT REPLY IN SUPPORT OF MOTION TO DISMISS
                           INDICTMENT BASED ON GRAND JURY ABUSE [780]
      Case 2:18-cr-00422-SMB Document 826 Filed 12/23/19 Page 12 of 18



 1 as to paragraph 79 of the Indictment, claiming that Mr. Padilla wrote an email saying: “I’d
 2 like to still avoid Deleting ads when possible,” that “we’re still allowing phrases with
 3 nuance,” and that “[i]n the case of lesser violations, editing should be sufficient,” SI ¶ 79,
 4 when the email actually said:
 5                I’d still like to avoid Deleting ads when possible, but if an ad
                  makes a clear reference to sex for money or an image
 6                displays a sex act, don’t hesitate deleting it. Those are not the
                  types of ads we want on our site at all.
 7
 8 Motion at 10; Exh. 16 (emphasis added).
 9         The government doubles down in its Response, claiming that Defendants miss the
10 point because “Backpage’s ‘moderation’ practices sanitized [] ads” making “a clear
11 reference to sex for money” (Response at 9-10), but both emails say just the opposite—and
12 the government hid that fact from the grand jury by grossly mischaracterizing both emails.
13 The government also points to other emails written by Mr. Padilla, none of which say what
14 is alleged in paragraphs 79 or 81 of the Indictment.
15         Despite not addressing most of the identified misrepresentations, the government
16 dismisses them as “quibbles . . . [which] are not the stuff of grand jury ‘abuse.’” Response
17 at 12. The contention is wrong. Many of the misrepresentations go squarely to the
18 question of intent—a core issue before the grand jury—and the government plainly misled
19 the grand jury about what these documents said. The import of these misrepresentations
20 also is demonstrated by the Court’s October 24, 2019 Order (“Order”) (Dkt. 793), which
21 was issued six days after the instant Motion and denied dismissal of the Indictment, largely
22 based on the very misrepresentations identified in the Motion. For instance, the Court
23 cited the false “Dallas Plan” allegations, including SI ¶ 36 (Order at 4, 14); SI ¶ 112’s
24 inaccurate description of a key PowerPoint (Order at 12); SI ¶ 81’s inaccurate quotation of
25 a critical email (Order at 5); SI ¶ 149’s baseless allegations about certain Defendants’
26 knowledge of the term “GFE” (Order at 10); SI ¶¶ 187-192’s inaccurate description of
27 Mr. Brunst’s motivations for setting up the Website Technologies, LLC entity (Order at 7);
28 and SI ¶¶ 29-32’s false allegations regarding Defendants’ purported continued control over
   3623287.2
                                                 7
                     DEFENDANTS’ JOINT REPLY IN SUPPORT OF MOTION TO DISMISS
                          INDICTMENT BASED ON GRAND JURY ABUSE [780]
       Case 2:18-cr-00422-SMB Document 826 Filed 12/23/19 Page 13 of 18



 1 Backpage, which were contradicted by Ferrer’s statements to the contrary.
 2               The Court’s own reliance on these allegations—all of which are demonstrably
 3 false—shows that they likely “substantially influenced the grand jury’s decision to indict”
 4 and that Defendants were indicted without probable cause. United States v. Navarro, 608
 5 F.3d 529, 539 (9th Cir. 2010); see also United States v. Aguilar, 831 F. Supp. 2d 1180,
 6 1205 (C.D. Cal. 2011) (misleading testimony by a law enforcement agent before the grand
 7 jury can be “evidence of potential grand jury bias” and may “warrant[] dismissal even
 8 before trial”). Together with the scurrilous allegations regarding child sex trafficking (and
 9 murder and rape), there “is grave doubt that the decision to indict was free from the
10 substantial influence of the [the government’s] violation.” Navarro, 608 F.3d at 539
11 (quoting Bank of Nova Scotia v. United States, 487 U.S. 250, 256 (1988).) “The
12 cumulative effect of the above errors and indiscretions . . . operated to the defendants’
13 prejudice by producing a biased grand jury.” Samango, 607 F.2d at 884.
14               C.    The Government’s Assertion That It Was Not Obligated to Present
15                     Exculpatory Evidence Is Non-Responsive.
16               The government suggests the Court can disregard Defendants’ allegations of grand
17 jury abuse because it was not obligated to present exculpatory evidence to the grand jury.
18 Response at 5, fn. 2. Not so. Even though the government had no obligation to present
19 exculpatory evidence to the grand jury, it nonetheless had an affirmative obligation not to
20 mislead or unduly bias the grand jury. See Martinez-Rodriguez v. Guevara, 597 F.3d 414,
21 420 (1st Cir. 2010) (“[T]here is a clearly established Fourth Amendment right not to be
22 indicted and arrested on the basis of false or misleading statements given before a grand
23 jury”); United States v. Lame, 716 F.2d 515, 518 (8th Cir. 1983) (“In guiding the progress
24 of the grand jury, the United States Attorney may not engage in fundamentally unfair
25 tactics or deliberately mislead the jury.”); United States v. Arcoren, No. CR. 89-30049,
26 1999 WL 638244, at *9 (D.S.D. July 27, 1999) (Williams notwithstanding, “[A] prosecutor
27 may not deliberately mislead a grand jury or instill false impressions to it in an effort to
28 obtain an indictment.”) (citations omitted).
     3623287.2
                                                     8
                         DEFENDANTS’ JOINT REPLY IN SUPPORT OF MOTION TO DISMISS
                              INDICTMENT BASED ON GRAND JURY ABUSE [780]
      Case 2:18-cr-00422-SMB Document 826 Filed 12/23/19 Page 14 of 18



 1         The government repeatedly misled the grand jury and “instill[ed] false impressions”
 2 by mischaracterizing the content of documents described in the Indictment, and unduly
 3 prejudiced the grand jury through its presentation of outrageous and irrelevant allegations
 4 of child sex trafficking. Its license to hide exculpatory evidence has nothing to do with
 5 these problems.
 6         D.     The Likely Inaccurate Legal Instructions to the Grand Jury Provide
 7                Further Reason to Dismiss the Indictment.
 8         Contrary to the government’s contention, the Court has not yet addressed the
 9 arguments set forth in Mr. Brunst’s Motion to Dismiss for failure to plead necessary
10 elements of the Travel Act offenses (Dkt. 746). And the Order denying the motion to
11 dismiss premised on First Amendment violations was, as noted above, based on the
12 government’s misrepresentations. Both of those motions demonstrate that the government
13 repeatedly misstated the law applicable to the charges against Defendants in this matter,
14 and provide further reason to dismiss the Indictment as set forth in the Motion.
15         E.     In the Alternative, Disclosure of the Grand Jury Transcripts Is
16                Warranted Given the Government’s Abuse of the Grand Jury Process.
17         The government does not contend that any specific aspects of this case or the grand
18 jury require that the transcripts remain sealed.10 The government does not dispute the
19 argument forth in the Motion that none of the factors that normally justify grand jury
20 secrecy continue to apply in this case.11 See Motion at 16-17; Douglas Oil Co. of
21
22   10
         Although the government claims it explained its refusal to disclose the grand jury
23   transcripts (Response at 13, n. 9), the referenced government Exhibit F is from four
     months prior to Defendants’ most recent request, and therefore does not does not address
24   the misrepresentations and legal instructions issues raised by the defense in its
     September 5, 2019 renewed request (Motion, Exhibit 15). The government’s response was
25
     that “the government is not inclined to file such a motion” to disclose the grand jury
26   transcripts. Id.
     11
27      This is particularly so given the government’s admission that all the testimony before
   the grand jury came from “two law enforcement witnesses” who “have not been noticed as
28 [trial] witnesses.” Response at 15.
   3623287.2
                                                 9
                     DEFENDANTS’ JOINT REPLY IN SUPPORT OF MOTION TO DISMISS
                          INDICTMENT BASED ON GRAND JURY ABUSE [780]
      Case 2:18-cr-00422-SMB Document 826 Filed 12/23/19 Page 15 of 18



 1 California v. Petrol Stops Nw., 441 U.S. 211, 223 (1979) (“It is equally clear that as the
 2 considerations justifying secrecy become less relevant, a party asserting a need for grand
 3 jury transcripts will have a lesser burden in showing justification.”). Rather, it simply cites
 4 a number of inapposite cases (many of which are out-of-circuit) and argues that
 5 Defendants have not met their burden for unsealing. But this is not a case where the
 6 defense has made “bare allegations, or unsubstantiated or speculative claims of
 7 impropriety,” as the government suggests. Response at 5 (citing United States v.
 8 Ferreboeuf, 632 F.2d 832, 835 (9th Cir. 1980), which concerned a request for grand jury
 9 transcripts “based only on the speed with which the indictment was returned”.) Nor, as
10 discussed above, has the Court addressed and rejected the arguments raised in the Motion.
11 Response at 15.
12         The Motion sets forth voluminous, specific bases to conclude that the government
13 abused the grand jury process. And it is not true that Defendants “have failed to articulate
14 a basis for disclosure.” Response at 15. It is simply that the government has ignored or
15 conceded the vast majority of those bases, including in failing to respond to most of the
16 cases cited by Defendants on this very point. See Motion at 15-17. And on the one point
17 where the government has substantively responded—regarding the child sex trafficking
18 allegations—its response, as demonstrated above, cites inapposite cases and is no answer
19 at all.12
20 III.    CONCLUSION
21         The disclosure of the grand jury transcripts is only requested as a possible interim
22 alternative to the remedy that is actually appropriate here: dismissal. The government’s
23 abuse of the grand jury process, including its lengthy presentation of prejudicial, unneeded
24
     12
25      At a minimum, Defendants are entitled to the grand jury instructions. See United States
   v. Belton, 2015 WL 1815273, at *3 (N.D. Cal. Apr. 21, 2015); see also United States v.
26 Fuentes, 2008 WL 2557949, at *4 (E.D. Cal. June 24, 2008). Unlike in the cases relied
27 upon by the government, Defendants are not speculating about what transpired before the
   grand jury; the Indictment and the government’s transparent evidentiary
28 misrepresentations are enough to warrant disclosure.
   3623287.2
                                                10
                     DEFENDANTS’ JOINT REPLY IN SUPPORT OF MOTION TO DISMISS
                          INDICTMENT BASED ON GRAND JURY ABUSE [780]
       Case 2:18-cr-00422-SMB Document 826 Filed 12/23/19 Page 16 of 18



 1 allegations regarding the uncharged crimes of sex trafficking, and its numerous
 2 misrepresentations of the evidence and the law, require dismissal of the Indictment.
 3 Defendants respectfully request that the Court grant the Motion in its entirety.
 4
 5 DATED: December 23, 2019                Gary S. Lincenberg
                                           Ariel A. Neuman
 6                                         Gopi K. Panchapakesan
 7                                         Bird, Marella, Boxer, Wolpert, Nessim,
                                           Drooks, Lincenberg & Rhow, P.C.
 8
 9                                         By:         /s/ Ariel A. Neuman
10                                                            Ariel A. Neuman
                                                 Attorneys for Defendant John Brunst
11
12
   Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures
13 Manual (May 2018) § II (C) (3), Ariel A. Neuman herby attests that all other signatories
   listed, and on whose behalf this filing is submitted, concur in the filing’s content and have
14
   authorized its filing.
15
   DATED: December 23, 2019                 Thomas H. Bienert, Jr.
16                                          Whitney Z. Bernstein
17                                          BIENERT KATZMAN PC

18                                         By:         /s/ Thomas H. Bienert, Jr.
19                                                            Thomas H. Bienert, Jr.
                                                 Attorneys for Defendant James Larkin
20
21 DATED: December 23, 2019                Paul J. Cambria, Jr.
22                                         Erin McCampbell
                                           LIPSITZ GREEN SCIME CAMBRIA LLP
23
24                                         By:         /s/ Paul J. Cambria, Jr.
                                                             Paul J. Cambria, Jr.
25                                               Attorneys for Defendant Michael Lacey
26
27
28
     3623287.2
                                                 11
                    DEFENDANTS’ JOINT REPLY IN SUPPORT OF MOTION TO DISMISS
                         INDICTMENT BASED ON GRAND JURY ABUSE [780]
       Case 2:18-cr-00422-SMB Document 826 Filed 12/23/19 Page 17 of 18



 1 DATED: December 23, 2019            FEDER LAW OFFICE, P.A.
 2
                                       By:         /s/ Bruce Feder
 3                                                        Bruce Feder
 4                                           Attorney for Defendant Scott Spear

 5
 6 DATED: December 23, 2019            DAVID EISENBERG PLC

 7                                     By:         /s/ David Eisenberg
 8                                                        David Eisenberg
                                             Attorney for Defendant Andrew Padilla
 9
10
     DATED: December 23, 2019          JOY BERTRAND ESQ LLC
11
12                                     By:         /s/ Joy Malby Bertrand
                                                          Joy Malby Bertrand
13
                                             Attorney for Defendant Joye Vaught
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3623287.2
                                             12
                   DEFENDANTS’ JOINT REPLY IN SUPPORT OF MOTION TO DISMISS
                        INDICTMENT BASED ON GRAND JURY ABUSE [780]
       Case 2:18-cr-00422-SMB Document 826 Filed 12/23/19 Page 18 of 18



 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on December 23, 2019, I served the attached document by
     email on the following, who are registered participants of the CM/ECF System:
 3
      Andrew C. Stone                 andrew.stone@usdoj.gov
 4    Anthony Ray Bisconti            tbisconti@bmkattorneys.com
      Bruce S. Feder                  bf@federlawpa.com
 5    David S. Eisenberg              david@deisenbergplc.com
      Erin E. McCampbell              emccampbell@lglaw.com
 6    James C. Grant                  jimgrant@dwt.com
      John Jacob Kucera               john.kucera@usdoj.gov
 7    John Lewis Littrell             jlittrell@bmkattorneys.com
      Joy Malby Bertrand              joyous@mailbag.com
 8    Kevin M. Rapp                   kevin.rapp@usdoj.gov
      Margaret Wu Perlmeter           margaret.perlmeter@usdoj.gov
 9    Michael D. Kimerer              mdk@kimerer.com
      Paul John Cambria, Jr.          pcambria@lglaw.com
10    Peter Shawn Kozinets            peter.kozinets@usdoj.gov
      Reginald E. Jones               reginald.jones4@usdoj.gov
11    Rhonda Elaine Neff              rneff@kimerer.com
      Robert Corn-Revere              bobcornrevere@dwt.com
12    Ronald Gary London              ronnielondon@dwt.com
      Seetha Ramachandran             sramachandran@proskauer.com
13    Thomas Henry Bienert, Jr.       tbienert@bienertkatzman.com
      Whitney Z. Bernstein            wbernstein@bienertkatzman.com
14
15
                                                        /s/ Ariel A. Neuman
16                                               Ariel A. Neuman
17
18
19
20
21
22
23
24
25
26
27
28
     3623287.2
                                                13
                    DEFENDANTS’ JOINT REPLY IN SUPPORT OF MOTION TO DISMISS
                         INDICTMENT BASED ON GRAND JURY ABUSE [780]
